Citation Nr: 0515964	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 1998, for the grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left inner ear disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a hypertension.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a gastrointestinal disorder, to include 
diarrhea.  

5.  Entitlement to an evaluation in excess of 10 percent for 
PTSD from February 11, 1998, to August 28, 2000.  

6.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from August 29, 2000, to April 11, 2001.  

7.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from April 12, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The appellant disagreed and this appeal ensued.  

In this decision, the Board denies an effective date earlier 
than February 11, 1998, for the grant of service connection 
for PTSD.  The remaining issues on appeal are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  




FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied service 
connection for PTSD.  

2.  By an August 24, 1990, letter, the RO notified the 
appellant of the December 1989 rating decision denying 
service connection for PTSD.  

3.  The appellant did not file a notice of disagreement with 
the December 1989 rating decision denying service connection 
for PTSD within one year of the August 24, 1990, notice.  

4.  On February 11, 1998, the RO received the appellant's 
claim seeking service connection for PTSD, which essentially 
sought to reopen the previously denied claim of service 
connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD), are not met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.400, 3.155 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

By a January 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective April 19, 1999.  The RO based the effective date on 
the date of receipt of a statement asking for service 
connection for PTSD.  By an October 2002 rating decision, the 
RO established an effective date of February 11, 1998, for 
service connection of PTSD, which reflected the date of 
receipt of a claim of service connection for nightmares as a 
predicate to the PTSD claim.  

The appellant seeks an earlier effective date.  In general, 
the effective date of an award for benefits, including 
benefits derived from a claim to reopen a previously denied 
claim, is based on the filing of a claim for such benefits.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(r) 
(2004).  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the date of receipt 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2004).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400(r), 3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2004).  

In a December 1989 rating decision, the RO denied service 
connection for PTSD.  By an August 24, 1990, letter, it 
notified the appellant of this decision.  That letter is of 
record, as are copies of the letter provided by the appellant 
in support of his argument for an earlier effective date.  
The presence of the letter in the claims file proves the 
notice of the rating decision was provided to the appellant.  
The fact that the appellant later provided copies of that 
letter adds support to the conclusion that the appellant 
received it.  

The appellant alleges he disagreed with the rating decision 
in a timely fashion and thereafter perfected an appeal to the 
Board that precludes the attachment of finality to the 
December 1989 rating decision.  If the appellant prevailed in 
this contention, the earlier decision would not be final and 
the effective date of the grant of service connection could 
reach back to February 1989 when the appellant filed an 
application seeking service connection for PTSD.  In a July 
2002 statement, the appellant asserted he appealed the 1989 
rating decision to the Board in 1991, but "never heard 
anything as to the outcome."  In support of this assertion, 
he provided a copy of the August 1990 notice letter and a 
copy of an October 1991 letter to him, in which the RO 
informed him an appeal was being placed on the Board's 
docket.  To an earlier May 2001 statement, he attached copies 
of these documents, as well as a copy of a statement 
purportedly executed February 8, 1991, disagreeing with a 
decision concerning a "V.A. case".  

The facts, though, belie the appellant's contentions.  The 
record contains no indication of any disagreement by the 
appellant with the December 1989 rating decision within one 
year of the notice on August 24, 1990.  He did file a 
statement in January 1991 disagreeing with an October 1990 
rating decision denying nonservice-connected pension 
benefits.  The RO issued a statement of the case in June 
1991, listing the issue as one for pension benefits, and the 
appellant perfected an appeal by an August 1991 substantive 
appeal.  The Board remanded that claim in May 1992 and the RO 
subsequently granted the claim in a July 1992 rating 
decision.  The rating decision granting nonservice-connected 
pension benefits represents a complete grant of that benefit 
sought on appeal; the Board was thus deprived of jurisdiction 
over that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-
59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over 
an issue where a rating decision constituted a full award of 
the benefit sought on appeal).  

The record does not include a notice of disagreement with the 
denial of service connection for PTSD within one year of the 
August 24, 1990, notice letter.  Moreover, the record does 
not contain any document remotely similar to that which he 
submitted later, purportedly executed February 8, 1991, 
disagreeing with an unspecified "V.A. case".  

In short, the record does not include any document in the 
claims file received within one year of the August 24, 1990, 
notice of the December 1989 rating decision denying service 
connection for PTSD that might be termed a notice of 
disagreement.  Given the finality of the December 1989 rating 
decision, both statute and implementing regulation provide 
for an effective date based on the date of receipt of a claim 
to reopen.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(q) (2004).  The date of receipt of the claim 
to reopen was February 11, 1998, when the appellant again 
asked for service connection for PTSD.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim for an effective date earlier than February 
11, 1998, for the grant of service connection for PTSD.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

In letters to the appellant in August 2002, January 2003, and 
January 2004, the RO discussed the evidence required to 
substantiate the claim for an earlier effective date.  After 
the appellant disagreed with the effective date assigned, the 
RO sent him October 2002 and November 2003 statements of the 
case listing the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  After receipt of additional 
evidence, the RO issued an April 2004 supplemental statement 
of the case that listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to the claim 
have been obtained and associated with the claims folder.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The criteria for an effective date in this case, 
though, is not dependent on an examination of the severity of 
the appellant's PTSD.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  




ORDER

An effective date earlier than February 11, 1998, for the 
grant of service connection for PTSD, is denied.  


REMAND

The appellant has provided information that he has received 
disability benefits from the Social Security Administration 
(SSA), since at least 1993.  VA has an obligation to assist 
the appellant in the development of information or evidence 
necessary to substantiate the claims.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004).  Part of this duty 
to assist requires VA to make every reasonable effort to 
obtain relevant records (including records possessed other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The SSA is a Federal agency, and 
thus VA has an obligation to obtain records from that agency.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Obtain from the SSA the records 
pertinent to the appellant's claim(s) for 
Social Security disability benefits, 
copies of all SSA decision(s) concerning 
the appellant, and copies of the evidence 
supporting the decision(s).  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


